Exhibit 1 AGREEMENT REGARDING THE JOINT FILING OF SCHEDULE 13D The undersigned hereby agree that the Amendment No. 2 to the statement on Schedule 13D to which this Agreement is annexed as Exhibit 1 is filed on behalf of each of them in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. December 17, 2010 JEFFERIES CAPITAL PARTNERS IV LP JEFFERIES EMPLOYEE PARTNERS IV LLC JCP PARTNERS IV LLC By: JEFFERIES CAPITAL PARTNERS LLC, as Manager By: /s/ James L. Luikart Name:James L. Luikart Title:Managing Member JCP IV LLC By: JEFFERIES CAPITAL PARTNERS LLC, as Managing Member By: /s/ James L. Luikart Name:James L. Luikart Title:Managing Member JEFFERIES CAPITAL PARTNERS LLC By: /s/ James L. Luikart Name:James L. Luikart Title:Managing Member /s/ Brian P. Friedman Brian P. Friedman /s/ James L. Luikart James L. Luikart
